Citation Nr: 0304489
Decision Date: 03/12/03	Archive Date: 07/22/03

Citation Nr: 0304489	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  95-49 571	)	DATE MAR 12, 2003
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

In October 1994, the veteran appeared at the Denver RO and 
testified at a personal hearing conducted by a Hearing 
Officer.  A transcript of the hearing has been associated 
with the claims file.

This decision is a Reconsideration of a prior Board decision.  
A decision of the Board is final unless the Chairman orders 
reconsideration following a motion filed by the appropriate 
party, or the Board on its own motion corrects an obvious 
error in the record.  38 U.S.C.A. §§ 7103, 7104 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 20.1100 (2002).  In November 
2002, the Deputy Vice Chairman of the Board, by direction of 
the Chairman, ordered reconsideration of the Board's decision 
dated June 24, 1997.

The Board notes that it is required by law to proceed in a 
case under reconsideration as though the initial decision had 
never been entered and, instead, to conduct a de novo review 
based on the entire record in the proceeding and upon 
consideration of all evidence (even that obtained after the 
BVA decision under reconsideration) and material of record 
and applicable provisions of law and regulation.  Boyer v. 
Derwinski, 1 Vet. App. 531, 532 (1991); Harris v. West, 11 
Vet. App. 456 (1998).

A review of the record reveals that other claims have been 
certified for appellate review, during the pendency of the 
low back disorder appeal.  As these issues were not 
considered in the Board's June 24, 1997 decision, they are 
not a part of this reconsideration.  These claims, as well as 
other procedural matters raised by the record, will be 
addressed in a separate decision of the Board.




FINDINGS OF FACT

1.	VA has completed all required notification and 
development.

2.	The veteran's current low back disability is not related 
to any disease or injury incurred during active military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may osteoarthritis of the low back may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1954 separation examination report indicated no 
abnormalities on clinical evaluation.  The examination was 
only remarkable for dental defects.

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows the veteran served 
one year and four months of foreign and/or sea service.  He 
received the United Nations Service Medal, National Defense 
Service Medal, Republic of Korea Presidential Unit Citation, 
and Korean Service Ribbon with 2 Bronze Campaign Stars.  He 
completed training in band, and his most significant duty 
assignment was with the 101st ABN Div. Band, at Mil. Post 
8096th AU, in Seoul, Korea.  Box 29 of the DD Form 214, for 
documenting wounds received as a result of action with enemy 
forces, is completed with an "NA."

An August 1985 VA progress note indicates a complaint of 
lower back pain.  The veteran reported that he strained his 
back 10 weeks earlier.  He denied history of trauma, remote 
or recent.

In February 1987, the veteran contacted the Social Security 
Administration (SSA).  He stated that his back had stiffened 
one year earlier, in approximately 1986, and that he then 
underwent chiropractic and acupuncture treatment for his back 
pain.

In September 1987, SSA granted Title II disability benefits, 
due to a combination of severe impairments, including 
shoulder pain, right foot weakness, back pain (primarily 
cervical), and a broken ankle.

An October 1987 lumbar myelogram report discloses evidence of 
sclerotic changes at L5 and S1 consistent with 
osteoarthritis.

An August 1992 VA discharge summary for treatment of coronary 
artery disease and anemia noted that on physical examination, 
including neurological examination, the veteran was entirely 
within normal limits.  The hospital course summary documented 
he ambulated without symptoms during his four-day admission.

In September 1992, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  Disease 
or injury of the lumbar spine was one of several claimed 
disabilities.

In October 1992, the veteran presented to VA with "right leg 
peripheral neuropathy - status post trauma to right leg two 
years ago."  

In January 1993, the veteran submitted another VA Form 21-
526, Veteran's Application for Compensation or Pension.  He 
reported that he experienced a low back injury in service in 
1953 while stationed in Korea.  The injury reportedly 
required four to five days bed rest and brace treatment in 
Seoul, Korea.


VA conducted an examination in January 1993, at which the 
veteran reported he had also complained of low back pain in 
the early 1980s.  Physical examination of the lumbar spine 
was negative for findings of weakened strength, spasm, 
scoliosis, lordosis, or pain to palpation.  Range of motion, 
however, was limited to 80 degrees forward flexion with pain, 
95 degrees without pain.  
 
The January 1993 X-ray examination report of the lumbar spine 
revealed no abnormalities.  The vertebrae and disk spaces 
appeared normal, and the sacroiliac joints were "probably 
also normal."  The VA examiner concluded that there were 
insufficient clinical data to warrant a diagnosis of any 
acute or chronic lumbar disorder or residual thereof.

In a July 1993 letter the veteran reported that while he was 
stationed in Korea, he had to push and pull 100-gallon oil 
cans on and off trucks.  He stated that the oil cans would 
occasionally shift and throw him to a truck wall.  The third 
time this reportedly happened, he was taken to a hospital, as 
described below:

". . . [T]hey had to take me to the hospital and 
I ended up in bed for a week and a half.  All 
they did was to wrap me up real tight and tell me 
to stay in bed. . . I didn't want to stay one day 
longer so I never went back. . . ." 

In the same July 1993 statement, the veteran also reported an 
injury from an explosion:

"Bedcheck Charlie blew up the press billets one 
night and I was on guard duty.  The concussion 
blew me against the wall, and I was knocked out 
for about two hours.  I stayed at the dispensary 
waiting for transportation to the hospital but no 
one came so I left."

In an October 1993 statement the veteran reiterated that he 
worked around large oil cans during his service in Korea.  
Pictures were attached.

An October 1993 statement authored by an individual with whom 
the veteran served shows he recalled that he was the person 
who brought food to the veteran during the week in 1953 that 
the veteran was bedridden from a back injury.

In a statement dated in November 1993, VA treating physician 
Dr. DR stated the veteran has, among other things, chronic 
lower extremity weakness secondary to a disc herniation and 
nerve root compression.

A July 1994 statement from a service comrade shows he 
witnessed the bombing that knocked the veteran unconscious 
while he was sleeping.   

In October 1994 the veteran testified that in 1953, Korean 
forces dropped a bomb where he and his comrades were 
sleeping.  The bomb blast blew him against a wall, knocking 
him unconscious for one-half hour or more.  He testified that 
he was treated at an Army hospital in downtown Seoul, Korea.  
The examination was minimal and the treatment performed was 
simply wrapping the ribs, according to his testimony.  He 
also testified that after three weeks of chronic back pain, 
he began treatment through visits to local Korean massage and 
steam rooms.

1994 VA treatment records show complaints of chronic back 
pain.  A January 1994 progress note indicates the veteran did 
not disclose to the VA doctor any known back traumas.  The 
veteran reported that back symptoms had persisted for three 
to four years.  A summary of findings from a March 1994 
electromyelogram (EMG) included findings of degeneration of 
the lumbosacral spine.  An August 1994 medical note included 
a diagnostic impression of very mild lumbar degenerative 
joint disease, based on X-ray findings.  Treatment at that 
time involved care for a soft tissue injury from an 
altercation and fall six days earlier.  

In a February 1995 statement the veteran reported that he was 
not examined upon discharge from service.

In August 1995 the RO received a statement from registered 
nurse LHS (initials).  LHS stated that she worked under Dr. 
JAB for a total of 42 years, including from 1955 to 1957, 
when Dr. JAB reportedly treated the veteran.  
She stated that treatment records for that period were 
destroyed in a fire four years earlier.  She recalled, 
however, that the veteran was diagnosed with lumbar disc 
syndrome.

In August 1995 the RO also received a statement from 
psychologist Dr. JWB.  A brief discussion of the veteran's 
physical problems included the statement that "[h]is back 
and neck pain apparently stem from an automobile accident in 
which he was involved." 

A statement dated in January 1999 from VA treating Dr. DR 
shows the veteran was diagnosed with the following:

". . . [m]ultiple arthritis syndromes, including 
gout, degenerative arthritis, including cervical 
compression/radiculopathy per Dr. L at St. 
Anthony's Hospital requiring cervical spine 
surgery; sacroiliitis has also been noted.  He 
has had a foot drop involving his right lower 
extremity since the mid-1980s. . . ." 

In July 1999 treating physician Dr. TCH opined that the 
etiological cause of the veteran's multiple level lumbar disc 
disease was the in-service back injury from the bomb blast.

In October 1999 treating physician Dr. RWS opined that the 
veteran's numerous back problems were definitely related to 
his service involvement.

A December 1999 psychiatric treatment note reports that the 
veteran's back problems began with a bombing incident in 
Korea.  The veteran reported that he had been trying to 
resolve that issue since 1951.

VA progress notes beginning in the mid-1990s and continuing 
through 2001 include brief references to lumbar pathology.  
September and October 1999 progress notes, for example, 
contain a diagnosis of degenerative joint disease of the 
lumbar spine.  


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.


However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991). 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The Board notes that the VCAA made no change in the statutory 
or regulatory criteria that govern entitlement to service 
connection.  By multiple rating actions, the October 1994 
statement of the case (SOC), and the July 1995 supplemental 
statement of the case (SSOC), VA notified the veteran of what 
was necessary to substantiate a claim of entitlement to 
service connection for a low back disorder.  In detailed 
letters dated in October 2001 and December 2001, the RO 
notified him of the status of his low back claim.    

In November 2002, the Board sent the veteran a VCAA 
development letter, which notified the veteran of the 
enactment of the VCAA; what type of evidence would 
substantiate the claim; VA's duty to notify; VA's duty to 
assist; what VA would do to assist the claim; what the 
veteran must do to assist the claim; and when and where to 
send information or evidence.  VA has therefore satisfied its 
duty to notify.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that section 5103(a), as amended by VCAA, and 
§ 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).

The service separation examination is the only service 
medical record in the claims file.  The result of RO 
development indicated that the veteran's service medical 
records were likely destroyed, presumed to have been lost in 
a 1973 fire at the National Personnel Records Center (NPRC) 
facility located in St. Louis, Missouri. 
VA has a heightened duty in these cases.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 
 
In the instant case, the veteran has not identified any 
outstanding records relevant to the claim.  In his September 
1992 and January 1993 VA Forms 21-526, Veteran's Application 
for Compensation or Pension, he identified no sources of 
medical treatment or evaluation.  No response was received 
from the November 2002 VCAA development letter.  A former 
treating nurse identified treatment from 1955 to 1957 but 
also indicated the records of this treatment were destroyed.

Review of the claims file establishes that the veteran may 
have undergone low back disorder treatment in the mid-1980s, 
the reports of which are not of record.  The Board need not 
develop the claim for these records.  A current low back 
disability has been sufficiently established.  Additionally, 
such treatment records are too remote to be of any probative 
value in establishing a chronic disease process related to 
service, as evidence from this period presently of record 
demonstrates. 

The record contains the results of several VA examinations.  
Development for another VA examination is unnecessary in this 
case.  Similar to the nexus opinions already of record, a VA 
opinion linking the service injuries to the current low back 
disability would hold no probative value because there are no 
medical records of in-service treatment or evaluation of a 
low back disorder upon which a competent and probative 
opinion could be based without speculation as to the severity 
of the veteran's in-service back injury.  See generally Sklar 
v. Brown, 5 Vet. App. 140 (1993); Bostain v. West, 11 Vet. 
App. 124 (1998).  The Board has essentially concluded that 
the record contains sufficient evidence to render a decision 
in this matter.  See 38 U.S.C.A. § 5103A (d)(2)(C) (West 
Supp. 2002).

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and he has done so.  He testified at a hearing in October 
1994, and the most recent submission was an appellant's brief 
dated in September 2002.  In August 2002, the veteran 
requested a hearing before a Member of the Board.  He failed 
to appear for a hearing scheduled in September 2002.  As a 
request for postponement was never received, the case was 
processed as though the request for hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2002).

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  

This is not a case in which the Board has applied the VCAA in 
the first instance.  In an October 2001 rating decision, the 
RO deferred its adjudication of the low back disorder claim 
for further development consistent with the VCAA.  The 
development of the claim thereafter was conducted in light of 
the VCAA, and readjudication of the claim did not occur until 
the RO's June 2002 rating decision, which again discussed the 
VCAA.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service Connection

The evidentiary record contains adequate documentation of 
current low back disability because both VA and private 
physician records show diagnosis of and treatment since at 
least the mid-1980s for lumbar pathology variously diagnosed 
as disc herniation, arthritis, or disc/joint disease, 
confirmed by objective findings. 

Thus, the claim for service connection for a low back 
disorder turns to the question of whether the competent and 
probative evidence establishes that this disability was 
actually incurred in or aggravated by the veteran's active 
service, despite first being diagnosed post-service.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran served during a period of war.  See 38 C.F.R. 
§ 3.2 (2002).  He has alleged that his current back 
disability is the result of at least one, and possibly two, 
in-service incidents causing injury - an oil drum pushing him 
to a wall and an explosion from an enemy air attack.  

The second assertion amounts to a contention that his low 
back disorder is the result of combat.  This is an important 
distinction because satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).

The record suggests the veteran did not engage in combat with 
the enemy during his period of active service.  His DD Form 
214 indicates he trained and served as a musician and that he 
incurred no injuries from combat.  His medals and awards only  
include those that are inconclusive of combat.  See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993).

Nevertheless, it is reasonable to accept that an injury from 
an air attack as described by the veteran can be sustained by 
personnel who would not normally experience a combat injury.  
Given the corroborating buddy statements and lack of service 
medical records, see O'Hare, supra, the Board finds that the 
combat presumption is for application in this case.  
Therefore, despite the somewhat inconsistent accounts of the 
bomb explosion, the Board has accepted that such an incident 
occurred.

Section 1154(b), however, deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then - not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  
Caluza v. Brown, 7 Vet. App. 498, at 507 (1995); see also 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, giving full credibility to the lay statements 
of record, which describe both the oil drum and bomb 
explosion injuries, the evidentiary record remains lacking 
for competent and probative evidence necessary to establish 
entitlement to service connection.

The evidence does not demonstrate that a chronic disease of 
the low back began in service.  The veteran has related that 
in-service treatment was negligible and without thorough 
evaluation or follow-up, suggesting that even if these 
service medical records of treatment were available, the 
disease identity would not be sufficiently established for 
consideration under 38 C.F.R. § 3.303(b).  

In fact, there is no competent evidence that a low back 
condition was ever noted during service.  See McManaway, 13 
Vet. App. at 65.  It is significant that the separation 
examination found no physical abnormalities and that the DD 
214 documented no combat wounds or receipt of a Purple Heart.  
Aside from a nurse's statement, discussed below, there is no 
competent and probative evidence of complaints, findings, 
diagnoses, or treatment for a low back disorder until over 30 
years after discharge.  With no medical evidence of 
continuous symptomatology, the veteran's statements alone 
cannot demonstrate chronicity.  McManaway, 13 Vet. App. at 
66.
  
Although the record includes a statement from nurse LHS, who 
purportedly treated the veteran many years ago, the statement 
is accorded limited probative value.  In her statement, nurse 
LHS has recollected treatment and diagnosis of the veteran 
that occurred approximately 40 years ago, and she 
acknowledges in her statement that she initially did not 
remember the veteran and that there are no records to 
substantiate her statement.  
Moreover, the substance of her statement merely establishes a 
diagnosis of lumbar disc syndrome; a post-service diagnosis, 
by itself, does little to support a finding of chronicity.  
The wealth of competent medical evidence fails to corroborate 
post-service low back treatment from the 1950s, as well as 
any chronic low back disorder until the 1980s.  

The competent medical opinions of record, such as those by 
treating Drs. RWS and TCH, that find a nexus between the 
veteran's current low back disability and the reported 
service trauma lack probative value.  Because there are no 
medical records of in-service treatment or evaluation of a 
low back disorder, these nexus opinions would have originated 
solely from the veteran's in-service history of complaints 
and treatment.  See  LeShore v. Brown, 8 Vet. App. 406 
(1995).  As stated previously, there are no medical records 
of in-service treatment or evaluation of a low back disorder 
upon which a competent and probative opinion could be based 
without speculation as to the severity of the veteran's in-
service back injury.  See Sklar, supra. With respect to the 
opinions of Drs. RWS and TCH in particular, the Board 
observes that there is no treating physician rule in the 
context of veterans' benefits claims.  See White v. Principi, 
243 F. 3d 1378 (Fed. Cir. 2001).  

While there are presumptively true lay statements of record 
describing the incidents of injury at issue, there is no 
statement, from either a physician or layperson, detailing 
in-service medical findings or diagnoses, which later medical 
reviewers could have considered in determining the nature and 
severity of such injury.  Moreover, the competent medical 
opinions in favor of the claim are inconsistent with 
substantial evidence to the contrary, which tends to reflect 
that a chronic low back disorder had its onset in the mid-
1990s or possibly in the mid-1980s, either of which was well 
after service discharge in 1954.

A VA progress note from 1985 noted lower back pain, and 1987 
VA testing indicated possible arthritis in 1987.  The veteran 
told the 1993 VA examiner that he complained of low back pain 
in the early 1980s, and an SSA report of contact is fairly 
consistent with such a history, as he told SSA that he sought 
alternative treatment modalities in 1986 for his stiff back.  
The Board notes that the majority of his spinal complaints 
during this latter half of the 1980s and the early part of 
the 1990s, including statements made to SSA, were complaints 
about the cervical region, not his low back.  

VA medical records from 1992 were negative for low back 
findings, and the 1993 VA examination noted limited range of 
motion but no objective findings on X-ray of the lumbar 
spine.  It was not until 1994 that VA progress notes began 
documenting with some regularity a chronic low back disorder.  
X-ray findings at that time noted "very mild" lumbar 
degenerative joint disease, further reducing the likelihood 
that this disease process had its onset many years ago.  

Moreover, the evidentiary record affirmatively raises the 
possibility that the veteran's low back disorder is related 
to an incident occurring after service.  The August 1985 
complaint of low back pain was made in connection with a 
report that he had strained his back 10 weeks earlier.  1994 
VA records mention an altercation involving a fall and injury 
to the back.  In August 1995, he told a psychologist that his 
back pain was related to an automobile accident, an incident 
he has never reported to VA or to VA examiners of his lumbar 
spine. 

While, in some instances, lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service, the standard is whether a competent 
medical opinion is required to identify whether a present 
disability is related to a service-connected disability, or 
whether such a determination can be made by the observation 
of a lay person.  In this case, a low back disorder, possibly 
of orthopedic or neurologic origin, is not the kind of 
disability observable by a lay person.  See Grover v. West, 
12 Vet. App. 109 (1999).

Here, the Board observes that the lay statements of record 
addressing the causation or etiology of the current low back 
disorder cannot be considered competent evidence, in view of 
the medical issues involved in such a determination.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With a competent diagnosis of arthritis on record, the Board 
has also considered whether service connection may be granted 
for arthritis of the low back.  In this case, the Board finds 
no positive X-ray evidence of the low back that would 
establish disability to a compensable degree during the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309, 4.71a, DCs 
5003, 5010 (2002).  Entitlement to service connection on a 
presumptive basis is therefore not established.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



			
               WAYNE M. BRAEUER			JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                          Appeals



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




Citation NR: 9722028	
Decision Date: 06/24/97		Archive Date: 06/30/97
DOCKET NO.  95-49 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

During the course of this appeal, a 100 percent rating was 
assigned to the veterans post-traumatic stress disorder 
disability.  In a December 1996 statement, the veteran 
requested that the disability rating be effective as of the 
date of his discharge from service in 1954.  In a January 
1997 rating decision, the RO determined that an earlier 
effective date was not warranted, and the veteran was 
notified of the same by a January 1997 letter.  The veteran 
responded thereafter with a request for a copy of his claims 
folder.  

The veterans initial appeal of an increased rating for post-
traumatic stress disorder includes all benefits potentially 
available that stem from the essential elements of that 
claim; including that for an earlier effective date.  West v. 
Brown, 7 Vet.App. 329 (1995).  Therefore, the veteran does 
not need to specifically file an appeal with the ROs January 
1997 rating action.  The veteran has not been given a 
statement of the case on the issue of effective date.  See 
Holland v. Brown, 10 Vet.App. 42 (1997).  The issue of 
entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder is, therefore, 
not before the Board at this time; and the matter is referred 
to the RO for further development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veterans contentions were stated at a personal hearing 
at the RO in October 1994.  In July 1995, the RO accepted the 
veterans testimony from that hearing in lieu of a formal 
Substantive Appeal, VA Form 1-9.  In essence, the veteran 
contends that he incurred a low back disorder in service, 
after being thrown against the wall due to the force of a 
bomb, and that service connection for a low back disorder is 
therefore warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1996), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a low back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.  

2.  No competent evidence of a low back disability has been 
presented.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1996).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).

One element of a well-grounded claim is a presently existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service. Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Otherwise, case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by evidence.  A claimant must submit 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  

It is also provided that, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, the Secretary shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154 (West 
1991).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Board notes that the Court of Veterans Appeals has held 
that there is some duty to assist a veteran in the completion 
of his application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet.App. 459 (1996); Robinette v. Brown, 
8 Vet.App. 69 (1995).  The facts and circumstances of this 
case reveal that the veterans service medical records are 
unavailable.  In March 1993, the National Personnel Records 
Center (NPRC) in St. Louis indicated that the veterans 
records, if on file at the time, were destroyed in a 1973 
fire at the NPRC.  In March 1993, the NPRC further indicated 
that an alternate records search did not contain information 
requested regarding the veterans overseas service.  The 
veteran was urged to provide more specific details for a 
further search of his records  He complied with that request 
on a NA Form 13055.  In September 1993, the NPRC again 
indicated that no records could be found.  Accordingly, no 
further action is warranted and the VA has met its duty to 
assist the veteran in the development of his claim.  

One of the veterans service medical records is available for 
review.  A July 1954 service separation examination report 
shows that the veteran was normal in all respects upon 
service discharge.  Clinical evaluation of the spine and 
other musculoskeletal parts was normal.  

In September 1992, the veteran originally claimed service 
connection for a lumbar spine disorder that had its onset in 
1988.  In January 1993, he initiated a claim for a lower back 
injury which allegedly had its onset in 1953 while the 
veteran was stationed in Korea.  

At a VA examination in January 1993, the veteran reported 
that he had low back pain in the early 1980s.  He complained 
of discomfort along the belt line with no radiation, 
weakness, or numbness.  He noticed the discomfort when he 
leaned forward to play the drums.  He stopped playing the 
drums and thereafter had infrequent mild low back pain with 
no radiation.  Physical examination of the lumbosacral spine 
showed iliac crests of symmetrical height, with normal 
lordosis and no scoliosis.  There was no para-lumbar spasm, 
and no pain to palpation.  The range of motion was limited 
with forward flexion of 80 degrees, and at a normal 95 degree 
angle there was a complaint of pain at the lumbosacral 
junction.  Extension was 35 degrees.  Lateral side bending 
was 40 degrees, and rotation was 335 degrees.  There was 5+/5 
strength throughout the upper and lower extremities, to 
include shoulder elevators, biceps, triceps and wrist 
extensors, with excellent grip and pinch.  Neurosensory 
examination revealed that the gait was within normal limits 
with symmetrical swing and stance.  The diagnoses included 
Lumbosacral spine:  Insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.  A corresponding x-ray of the 
lumbar spine revealed normal appearing vertebrae and disk 
spaces.  It was noted that the sacroiliac joints were 
probably also normal.  

In a July 1994 statement, a lay witness indicated that he was 
with the veteran in service on the night that a bomb hit 
their area.  He remembered that the veteran was slammed 
against the wall and knocked out for a period of time due to 
the bomb.  

In an August 1994 VA outpatient treatment record, it was 
noted that the veteran fell during a fight a couple of nights 
prior and presented with low back pain.  The diagnostic 
impression was probable soft tissue injury secondary to the 
fall.  Another August 1994 VA record showed that the veteran 
was treated later that month for other ailments, and that he 
also complained of chronic low back pain.  

At his October 1994 personal hearing, the veteran testified 
that he had begun experiencing low back problems 1953 when 
his assignment station was hit by a bomb and he was thrown 
against a wall.  Hearing Transcript (T.) at 2.  He reported 
that he received minimal treatment thereafter at a military 
hospital.  T. 3.  The veteran testified that he received 
medical treatment following service separation in 1954, and 
that he was currently unable to locate the treating 
physicians.  T. 5.  He reported that he slept with a pillow 
under his back, and the took aspirin for relief.  T. 7, 8. 

In a July 1995 letter, a registered nurse submitted a 
statement on the veterans behalf.  She indicated that the 
veteran was treated from 1955 to 1957 by a private physician, 
for whom she worked until his death in March 1994.  The nurse 
indicated that she currently worked in the same medical 
practice for deceased physicians son.  She stated that any 
records regarding the veteran were destroyed by fire four 
years earlier.  Expounding a good memory, the nurse 
reported that that during the time of treatment, the veteran 
was unable to straighten up due to disk syndrome in the 
lumbar spine.  She remembered one diagnosis being lumbar disk 
syndrome.  

In a July 1995 letter, a private psychologist submitted a 
psychological profile on the veteran for other purposes.  
Noted therein was that the veteran had been referred for a 
neuro-psychological evaluation and pain management for the 
back and neck.  The psychologist stated that the back pain 
apparently stemmed from an automobile accident in which the 
veteran was involved, and that it was possible that the 
veteran suffered neck and head injury in a bombing incident 
in Korea.  It was noted that test results showed the possible 
existence of mild traumatic brain injury. 

The Board has reviewed the record in pertinent part, 
including medical evidence, and lay statements, and finds 
that no competent evidence of a low back disability has been 
submitted.  Where service medical records are not available, 
the obligations to explain its findings and conclusions, and 
to consider the benefit-of-the-doubt rule, is heightened.  
Pruitt v. Derwinski, 2 Vet.App. 83 (1992); OHare v. 
Derwinski, 1 Vet.App. 365 (1991).  

The veteran has stated, and has submitted a lay statement to 
confirm, that he was injured when a bomb exploded nearby.  
The veteran served in Korea during the Korean conflict.  
Under the provisions of 38 U.S.C.A. § 1154, the evidence 
submitted is sufficient to show that he was knocked against 
the wall during service.   The exact nature of his injuries 
is unclear, but are variously reported to have been back, 
neck or head injuries.  He has also submitted a statement 
from a nurse who recalls that he was treated for lumbar disc 
syndrome from 1955 to 1957.  

The only pertinent service medical record that is available 
for review shows that the spine and other musculoskeletal 
areas were clinically evaluated as normal in July 1954 at the 
time of the veterans service separation.  VA examination in 
January 1993 reveals that there was insufficient evidence to 
warrant a diagnosis at that time.  Accordingly, there is no 
medical evidence of a current musculoskeletal disease or 
residuals of injury to the low back.  Although the veteran 
has expressed his opinion that he incurred a low back 
disability in service, he does not meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting his own lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Grottveit, 5 Vet.App. at 93.  The Board 
has considered the registered nurses statement, to the 
effect that the veteran was treated by a private physician 
from 1955 to 1957.  In this instance, the probative value of 
her statement is somewhat lessened since her statement refers 
to alleged treatment that the veteran received in the past.  
The nurses statement is probative on the issue of whether 
the veteran had treatment for a low back disability after 
service separation.  He was discharged in July 1954, and the 
nurse says that he was treated by the now deceased private 
physician for back related disorders beginning in 1955.  
However, the evidence does not address whether the veteran 
has a current back disability.  Other evidence of record also 
does not support a finding of current disability.  The 
veteran has not shown that he has a currently existing low 
back disorder; which is necessary to substantiate a well 
grounded claim.  Therefore, the Board concludes that the 
veteran's claim for service connection for a low back 
disability is not plausible and must be denied.  38 U.S.C.A. 
§ 5107.  

As the requisite evidence has not been presented in this 
case, the claim is not well grounded and no further duty to 
assist attaches to this claim.  See Rabideau v. Derwinski, 
2 Vet.App. 141, 144 (1992).


ORDER

Service connection for a low back disorder is denied.



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

38 U.S.C.A. §  7102 (West Supp. 1996) permits a proceeding 
instituted before the Board to be assigned to an individual 
member of the Board for a determination.  This proceeding has 
been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


